DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on November 12, 2021.
3.	Claims 1 and 2 have been amended.
4.	Claims 1 and 2 are currently pending and are considered below.

Continued Examination Under 37 CFR 1.114

5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter et al (U.S. Patent No. 10, 504,158) (hereinafter ‘Buchalter’), in view of Savkar et al. (U.S. Pub. No. 2014/0324603) (hereinafter “Savkar’).


Claim 1:  Buchalter discloses a system for real-time bidding of digital-out-of-home (DOOH) advertising units, the system comprising:
an application programming interface (API) associated with at least one DOOH display, Buchalter teaches application programming interface (see at least column 5 lines 59-62) wherein the API is configured to: 
receive a bid request from the at least one DOOH display, wherein bid request is associated with an available advertising unit, Buchalter teaches as shown in FIG. SE, digital ad buying system 50 may include bidder module SOA, tracker module SOB, campaigns module SOC, attribution module SOD, creatives module SOE, and reporting module SOF, to name a few. One or more of the aforementioned modules may be configured to: (i) receive bid requests from the bidding module 60 of the programmatic module 1, (ii) process the bid requests, (iii) generate bid responses, (iv) send the bid responses to the bidding module 60, (v) send digital advertising creatives to the bidding module 60, and/or (vi) perform an attribution process based on impression notifications received from the bidding module 60 and other events tracked by the digital ad buying system 50 and/or an integrated measurement platform (see at least column 28 lines 24-37);
provide the bid request to at least one buyer, Buchalter teaches sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);  
receive a bid response from the at least one buyer, wherein the bid response includes content to be played at the at least one DOOH display, Buchalter teaches auction module 60A may send bid requests, winning bid notifications and/or billing notifications to the digital ad buying system 50, and/or receive bid responses from the digital ad buying system 50. In embodiments, creative approval module 60B may obtain digital advertising creatives from the digital ad buying system 50 and/or approve the digital advertising creatives for display by the network connected non-personal digital device 10. Buchalter further teaches the house content data 10B may include data associated with content for display on the non-personal digital device 10 that is sourced directly from the operator of the non-personal digital display (see at least column 27 line 65 through column 28 line 24);
play the content at the at least one DOOH display, Buchalter teaches wherein the digital creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response (see at least column 3 lines 30-67 and column 8 lines 3-5 and lines 44-49); and 
provide a proof-of-play notification to the at least one buyer that the content had been played at the at least one DOOH display, Buchalter teaches notifying by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser and further teaches a proof of play 651 may be sent by the device 10 through an API call, where the proof of play 651 may include information such as, for example, time, site ID, creative ID and/or duration of the ad play and the bidding module 60 may process the proof of play 651 into an ad play 653, including information necessary to generate the individual impression win notifications for each ad play (see at least column 4 lines 5-42, column 20 lines 44-67 and column 31 lines 6-16 and see also figure 9 element S911).
While Buchalter teaches all the limitations mentioned above, Buchalter teaches providing of the proof-of-play notification, Buchalter is silent on pinging, by the at least one DOOH display, a uniform resource locator (URL) field in the bid response.  However, Savcar teaches pinging a bid response (see at least paragraphs 0073-0079).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Buchalter to modify to include the teaching of Savcar in order to go through the bidding process once the response is received. 

Claim 2:  Buchalter discloses a method for real-time bidding of digital-out-of-home (DOOH) advertising units, the method comprising:
generating, with at least one DOOH display, a bid request, wherein bid request is associated with an available advertising unit, Buchalter teaches generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);
receiving, with an application programming interface (API) associated with the at least one DOOH display, the bid request, Buchalter teaches as shown in FIG. SE, digital ad buying system 50 may include bidder module SOA, tracker module SOB, campaigns module SOC, attribution module SOD, creatives module SOE, and reporting module SOF, to name a few. One or more of the aforementioned modules may be configured to: (i) receive bid requests from the bidding module 60 of the programmatic module 1, (ii) process the bid requests, (iii) generate bid responses, (iv) send the bid responses to the bidding module 60, (v) send digital advertising creatives to the bidding module 60, and/or (vi) perform an attribution process based on impression notifications received from the bidding module 60 and other events tracked by the digital ad buying system 50 and/or an integrated measurement platform (see at least column 28 lines 24-37);
providing, with the API, the bid request to at least one buyer, Buchalter teaches sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers (see at least column 4 lines 13-24);  
receiving, with the API, a bid response from the at least one buyer, wherein the bid response includes content to be played at the at least one DOOH display, Buchalter teaches auction module 60A may send bid requests, winning bid notifications and/or billing notifications to the digital ad buying system 50, and/or receive bid responses from the digital ad buying system 50. In embodiments, creative approval module 60B may obtain digital advertising creatives from the digital ad buying system 50 and/or approve the digital advertising creatives for display by the network connected non-personal digital device 10. Buchalter further teaches the house content data 10B may include data associated with content for display on the non-personal digital device 10 that is sourced directly from the operator of the non-personal digital display (see at least column 27 line 65 through column 28 line 24);
playing the content at the at least one DOOH display, Buchalter teaches wherein the digital creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response (see at least column 3 lines 30-67 and column 8 lines 3-5 and lines 44-49); and 
provide a proof-of-play notification to the at least one buyer that the content had been played at the at least one DOOH display, wherein the providing of the proof-of-play notification comprises: pinging, by the at least one DOOH display, a uniform resource locator (URL) field in the bid response, Buchalter teaches notifying by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser and further teaches a proof of play 651 may be sent by the device 10 through an API call, where the proof of play 651 may include information such as, for example, time, site ID, creative ID and/or duration of the ad play and the bidding module 60 may process the proof of play 651 into an ad play 653, including information necessary to generate the individual impression win notifications for each ad play (see at least column 4 lines 5-42, column 20 lines 44-67 and column 31 lines 6-16 and see also figure 9 element S911).
While Buchalter teaches all the limitations mentioned above, Buchalter teaches providing of the proof-of-play notification, Buchalter is silent on pinging, by the at least one DOOH display, a uniform resource locator (URL) field in the bid response.  However, Savcar teaches pinging a bid response (see at least paragraphs 0073-0079).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Buchalter to modify to include the teaching of Savcar in order to go through the bidding process once the response is received. 

Response to Arguments

10.	Applicant’s arguments filed on 08/11/2022 with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102 have been considered but they are not persuasive.  See new rejection above. 

Conclusion

11.	Applicant’s arguments filed on 08/11/2022 with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102 have been considered but they are not persuasive.  See new rejection above . 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.		
13.	Saifee et al. (U.S. Patent No. 9,990,656) talks about (i) an end-user visiting a web page wherein multiple advertisements are displayed, (ii) for each ad unit on the page, multiple parallel requests are sent from the end-user's browser client to multiple real-time bidders who respond with a bid & advertisement for each unit, (iii) the bids are compared within the end-user's browser and the winning bid is sent to an ad serving system to be compared with other statically priced advertisements and exchange demand to determine the winning advertisements that will be displayed to the end-user and (iv) data is aggregated for each bid and price limits are set based on the aggregations (see at least the Abstract).
14.	Brown et al. (U.S. Pub. No. 2019/0281053) talks about the authentication service, upon receiving the indication of the request to access the secured system, may initiate a process in which it determines the device identification information of the device currently attempting to access the account. In some embodiments, the authentication service may provide the first entity or the device, directly, with a URL to ping (see at least paragraph 0128).
15.	Blair et al. (U.S. Pub. No. 2009/0112687) talks about the Ad Contact retrieves the new ad message and produces a proof of the ad 68. The Ad Contact then posts a message with the proof of the ad back on the Messaging website for the user 69. This is done by replying to the original message and attaching the proof. The user reviews the proof 70 and can approve or decline the proof 71 by replying to the message. If the user declines the ad, the reasons for declining the ad are included in the message and used by the Ad Contact to revise the ad 72. This iterative process continues until the ad is approved. When the ad is approved, the present invention sends an approval notification to the Ad Contact and sends an email with the approved proof to the Vendor Contact for publication or airing 73. The status of the new ad in the Ads table 34 is set to "Approved." At this point the invention presents the user with the opportunity of modifying the cost of the ad. If the user changes the cost, the new cost is updated in the Ads table (see at least paragraph 0311).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/27/2022